 1

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT

 6                                 NORTHERN DISTRICT OF CALIFORNIA

 7

 8

 9                                                     Case No.: 4:16-CV-02200-HSG
     MARTIN SCHNEIDER, et al., individually
10   and on behalf of all others similarly situated.   ORDER GRANTING DEFENDANT
                                                       CHIPOTLE MEXICAN GRILL, INC.’S
11                    Plaintiff,                       ADMINISTRATIVE MOTION TO
                                                       SPECIALLY SET HEARING ON MOTION
12          v.                                         TO DECERTIFY THE CLASSES (As
                                                       Modified)
13   CHIPOTLE MEXICAN GRILL, INC., a
     Delaware corporation.
14                                                     Judge: Hon. Haywood S. Gilliam, Jr.
                      Defendant.                       Ctrm.: 2 (Oakland Courthouse)
15

16                                                     Action Filed: April 22, 2016
                                                       Trial Date:   September 16, 2019
17

18

19

20

21

22

23

24

25

26

27

28
                                                                                      [PROPOSED] ORDER


     WEST/286027690
 1
            On April 22, 2019, Defendant filed an Administrative Motion to Specially Set Hearing on
 2
     Motion to Decertify the Classes for June 6, 2019. Having considered the Administrative Motion,
 3
     and any opposition filed thereto,
 4
            IT IS HEREBY ORDERED THAT the Administrative Motion is GRANTED; and
 5
            IT IS HEREBY FURTHER ORDERED THAT Defendant’s Motion to Decertify the Classes
 6
     will be heard at 2:00 p.m. on July 18, 2019.
 7
            This Order shall not alter the deadlines for Plaintiffs to oppose the Motion to Decertify the
 8
     Classes or Defendant’s reply, if any, as set forth in Civil Local Rule 7-2.
 9
            IT IS SO ORDERED.
10

11
     Dated: April 30, 2019
12
                                           _________________________________
13                                         HAYWOOD S. GILLIAM, JR.
                                           United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -1-

     WEST/286027690
